Citation Nr: 0738523	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-31 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected immunoglobulin A nephropathy.



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel









INTRODUCTION

The veteran had active duty from July 1980 to July 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

The veteran's service-connected immunoglobulin A nephropathy 
is currently manifested by borderline hypertension controlled 
with medication; there is no evidence of hematuria, transient 
or slight edema, diastolic pressure predominantly 100 or 
more, systolic pressure predominantly is 160 or more, or a 
history of diastolic pressure predominantly 100 or more.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable 
disability rating for service-connected immunoglobulin A 
nephropathy have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.115(b), Diagnostic Code 7536 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in an undated letter, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate increased rating and effective date claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims. 

Because the notice letter is undated, the Board cannot 
determine if this notice was timely. However, assuming the 
notice was not timely, the veteran has not been prejudiced 
from this error because the denial of the claim in this 
appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned. See 
Sanders, supra.; Simmons, supra.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claim. The 
record includes service records, private medical records, and 
appropriate VA medical examinations. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide these claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claim.

Analysis

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7. In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). Since the 
veteran is appealing the original assignment of a disability 
rating following an award of service connection, the severity 
of his service-connected bilateral hearing loss is to be 
considered during the entire period from the initial 
assignment of the rating to the present time. See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran is in receipt of service connection for 
immunoglobulin A nephropathy and the RO has evaluated the 
veteran's kidney disability under 38 C.F.R. § 4.115a, 
Diagnostic Code 7536, which provides that a 30 percent 
evaluation is warranted when there is constant albumin or 
recurring albumin with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101. 
Diagnostic Code 7101 provides that a 10 percent evaluation is 
warranted when diastolic pressure is predominantly 100 or 
more, systolic pressure predominantly is 160 or more, when 
individual with a history of diastolic pressure predominantly 
100 or more requires continuous medication for control.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an initial compensable evaluation for 
immunoglobulin A nephropathy.

The relevant competent medical evidence of record includes an 
October 2003 private medical record which shows that the 
veteran had a normal creatine clearance rate and his urinary 
protein excretion was diminished to 667 mg in 24 hours. A 
November 2003 VA examination report does not reflect that any 
laboratory testing was conducted, but it does note that the 
veteran was on medication to control his blood pressure which 
was recorded as 130/70. 

Pursuant to VA's duty to assist the veteran in the 
development of his claim, he was afforded a VA examination in 
May 2007. The examination report notes that the veteran's 
immunoglobulin A nephropathy has improved since onset and 
that he took medication to control his blood pressure, which 
was noted to be 132/56. The examination report notes that 
there was no peripheral edema or hematuria. The examiner 
stated that there were no current problems associated with 
the veteran's immunoglobulin A nephropathy. 

The veteran contends that his immunoglobulin A nephropathy 
has been manifested in the past by blood and protein in the 
urine and diastolic blood pressure readings of 100 or over 
which have to be controlled by medication. Although the 
medical evidence of record shows significant symptoms, 
including blood and protein in the urine, in 2000 when the 
veteran was in service, this was seven years ago (prior to 
the claimant attaining veteran status) and the current 
medical evidence notes that the veteran's condition has 
improved since that time. Additionally, the May 2007 VA 
examination report expressly notes that the veteran did not 
have any evidence of hematuria. 

As to the veteran's contentions that he has a history of 
diastolic blood pressure readings of 100 or higher, the Board 
notes that careful review of the veteran's medical records 
reveals only two readings of diastolic blood pressure of 100 
or over between March 1984 and May 2007; as such the Board 
finds that the veteran does not have a history of diastolic 
blood pressure of 100 or over.

In summary, the medical evidence is negative for any evidence 
that the veteran's kidney condition currently consists of 
constant or recurring albumin, or transient or slight edema, 
or compensable hypertension under Diagnostic Code 7101. 
Simply put, the veteran is not shown to meet the criteria 
contemplated for the next higher 30 percent evaluation and 
entitlement to a compensable disability rating for 
immunoglobulin A nephropathy is denied.

Conclusion

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to an initial compensable disability rating for 
service-connected immunoglobulin A nephropathy is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


